


Exhibit 10.41

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT (this “Amendment”) to that certain Loan and Security
Agreement dated April 7, 2008, by and between Silicon Valley Bank (“Bank”) and
SOURCE PHOTONICS, INC., a Delaware corporation, FIBERXON, INC., a Delaware
corporation and LUMINENTOIC, INC., a Delaware corporation (collectively,
“Existing Borrowers”), each with its principal place of business at 20550
Nordhoff Street, Chatsworth, CA 91311 (FAX 818-349-9258) (as the same may from
time to time be further amended, modified, supplemented or restated, the “Loan
Agreement”), is entered into this      day of July, 2008, by and between Bank,
Existing Borrowers and FIBERXON (MACAO COMMERCIAL OFFSHORE) LIMITED, an entity
organized under the laws of Macao, registered with the Commercial and Movable
Assets Registry of Macau under No. 24468 (SO) (“New Borrower” and together with
Existing Borrowers, each a “Borrower” and collectively “Borrowers”).

 

RECITALS

 

A. Bank has extended credit to Existing Borrowers for the purposes permitted in
the Loan Agreement.

 

B. Existing Borrowers have requested that Bank amend the Loan Agreement to
(i) add New Borrower as a “Borrower” therunder and (ii) make certain other
revisions to the Loan Agreement as more fully set forth herein.

 

C. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. New Borrower. New Borrower is hereby added as a “Borrower” under the Loan
Documents. All references in the Loan Documents to “Borrowers” shall include New
Borrower.

 

2. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

3. Amendments to Loan Agreement.

 

3.1 Section 11. (CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL
REFERENCE). The first paragraph of Section 11 of the Loan Agreement is hereby
amended and restated as follows:

 

“California law the Loan Documents without regard to principles of conflicts of
law except the laws of Macao govern any enforcement against the assets of
Fiberxon Macao. Borrowers and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California or, if
applicable, the courts of Macao; provided, however, that nothing in this
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Each Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and each Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to such Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of such Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.”

 

3.2 Section 13 (Definitions). The following terms and their respective
definitions are amended or added to Section 13.1 of the Loan Agreement as
follows:

 

“Fiberxon Macao” means Borrower FIBERXON (MACAO COMMERCIAL OFFSHORE) LIMITED, an
entity organized under the laws of Macao, registered with the Commercial and
Movable Assets Registry of Macau under No. 24468 (SO).

 

--------------------------------------------------------------------------------


 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Macao Law Documents, any note, or notes or guaranties executed by Borrowers,
and any other present or future agreement between Borrowers and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.

 

“Macao Law Documents” means that certain Pledge Over Bank Accounts, Livranca,
Authorization Letter and Floating Charge Agreement executed by Fiberxon Macao in
favor or Bank and any other present or future agreement between Fiberxon Macao
and/or for the benefit of Bank in connection with this Agreement, all as
amended, restated, or otherwise modified.

 

3.3 Section 13 (Definitions). Subsection (b) of the defined term “Eligible
Accounts” set forth in Section 13.1 of the Loan Agreement is amended in its
entirety and replaced with the following:

 

“(b) Accounts billed and payable outside of the United States unless the Bank
has a first priority, perfected security interest or other enforceable Lien in
such Accounts and provided further than any such Accounts of Fiberxon Macao
shall be billed in US Dollars and payments shall be remitted to the Lockbox;”

 

4. Limitation of Amendments.

 

4.1 The amendments set forth in Section 3, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

5. Representations and Warranties. To induce Bank to enter into this Amendment,
each Borrower hereby represents and warrants to Bank as follows:

 

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date (or on the date hereof with respect to New Borrower) remain true, accurate
and complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

 

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either

 

--------------------------------------------------------------------------------


 

Borrower, except as already has been obtained or made; and

 

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrowers’ payment of an amendment fee in an amount equal to $5,000, (c) the
due execution and delivery to Bank of the Macao Law Documents.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to he executed
as of the Effective Date.

 

SOURCE PHOTONICS, INC.

By

/s/ Brett Chloupek

 

 

 

Name: Brett Chloupek

 

 

 

Title: CFO

 

 

 

FIBERXON, INC.

 

By

/s/ Brett Chloupek

 

 

 

Name: Brett Chloupek

 

 

 

Title: CFO

 

 

 

LUMINENTOIC, INC.

 

By

/s/ Brett Chloupek

 

 

 

Name: Brett Chloupek

 

 

 

Title: CFO

 

 

 

FIBERXON (MACAO COMMERCIAL OFFSHORE) LIMITED,

 

 

 

By

/s/

 

 

 

 

Name:

 

 

 

 

 

Title:

Administrator

 

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------
